

114 HR 5378 IH: Spectrum Innovation Act of 2021
U.S. House of Representatives
2021-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5378IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2021Mr. Michael F. Doyle of Pennsylvania (for himself and Ms. Matsui) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo make available additional frequencies in the 3.1–3.45 GHz band for non-Federal use, shared Federal and non-Federal use, or a combination thereof, and for other purposes.1.Short titleThis Act may be cited as the Spectrum Innovation Act of 2021.2.Spectrum auctions and innovation(a)DefinitionsIn this section:(1)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information.(2)CommissionThe term Commission means the Federal Communications Commission.(3)Covered bandThe term covered band means the band of frequencies between 3100 megahertz and 3450 megahertz, inclusive.(4)Federal entityThe term Federal entity has the meaning given such term in section 113(l) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 923(l)).(5)Relevant congressional committeesThe term relevant congressional committees means—(A)the Committee on Energy and Commerce of the House of Representatives; (B)the Committee on Commerce, Science, and Transportation of the Senate; (C)the Committee on Armed Services of the House of Representatives; and(D)the Committee on Armed Services of the Senate.(6)SecretaryThe term Secretary means the Secretary of Commerce.(b)3.1–3.45 GHz band(1)Pipeline funding(A)In generalImmediately following the approval under subparagraph (E) of subsection (g)(2) of section 118 of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 928) of a plan submitted under subparagraph (D)(i)(I) of such subsection by a Federal entity with operations in the covered band, the Director of the Office of Management and Budget shall transfer to such Federal entity from the Spectrum Relocation Fund established under such section $50,000,000 for such Federal entity to carry out activities described in subparagraph (A) of such subsection in order to make available the entire covered band for non-Federal use, shared Federal and non-Federal use, or a combination thereof, including by making available—(i)frequencies in the covered band for identification by the Secretary under paragraph (2)(A); and(ii)frequencies in the covered band for identification by the Secretary under paragraph (2)(B).(B)ExemptionSection 118(g)(2)(D)(ii) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 928(g)(2)(D)(ii)) shall not apply with respect to the payment required under subparagraph (A).(C)Consideration of common platformIn carrying out activities using a payment under subparagraph (A), any Federal entity receiving such a payment shall consider facilitating the sharing of spectrum between Federal and non-Federal users implemented through a Federal user informing common platform developed by the Assistant Secretary, in coordination with the Commission.(D)OversightThe Assistant Secretary and the Executive Office of the President shall continuously review and provide oversight of the activities carried out using a payment under subparagraph (A).(E)Report to Secretary of Commerce and CongressNot later than 18 months after the date of enactment of this Act, for the purposes of aiding the Secretary in making the identification under paragraph (2) and informed by the activities carried out using a payment under subparagraph (A), any Federal entity receiving such a payment, in consultation with the Assistant Secretary and the Executive Office of the President, shall submit to the Secretary and the relevant congressional committees a report that—(i)contains the findings of the activities carried out using such payment; and(ii)recommends—(I)frequencies in the covered band for identification by the Secretary under paragraph (2)(A); and(II)frequencies in the covered band for identification by the Secretary under paragraph (2)(B).(2)IdentificationNot later than 24 months after the date of enactment of this Act, informed by the activities carried out using a payment under paragraph (1)(A) and the report required under paragraph (1)(E), the Secretary, in consultation with the Secretary of Defense, the Director of the Office of Science and Technology Policy, and the Commission, shall submit to the President, the Commission, and the relevant congressional committees a report that—(A)identifies for inclusion in a system of competitive bidding under paragraph (3) at least 200 megahertz of frequencies in the covered band for non-Federal use, shared Federal and non-Federal use, or a combination thereof; and(B)identifies additional frequencies in the covered band that could be made available for non-Federal use, shared Federal and non-Federal use, or a combination thereof.(3)Auction(A)In generalNot later than 7 years after the date of enactment of this Act, the Commission, in coordination with the Assistant Secretary, shall commence a system of competitive bidding under section 309(j) of the Communications Act of 1934 (47 U.S.C. 309(j)), in accordance with paragraph (2) of this subsection, of the frequencies identified under subparagraph (A) of that paragraph.(B)ProhibitionNo entity that is on the list required by section 2 of the Secure and Trusted Communications Networks Act of 2019 (47 U.S.C. 1601) may participate in the system of competitive bidding required by subparagraph (A).(4)Modification or withdrawal(A)In generalThe President shall modify or withdraw any assignment to a Federal Government station of the frequencies identified under paragraph (2)(A) to accommodate non-Federal use, shared Federal and non-Federal use, or a combination thereof in accordance with that paragraph.(B)LimitationsThe President may not modify or withdraw any assignment to a Federal Government station as described in subparagraph (A)—(i)unless the President determines that such modification or withdrawal will not compromise the primary mission of a Federal entity operating in the covered band; or(ii)before November 30, 2024.(5)Auction proceeds to cover 110 percent of Federal relocation or sharing costsNothing in this subsection shall be construed to relieve the Commission from the requirements under section 309(j)(16)(B) of the Communications Act of 1934 (47 U.S.C. 309(j)(16)(B)).(6)Rules authorizing additional use of spectrum in covered bandNot later than 4 years after the date of enactment of this Act, the Commission, in consultation with the Assistant Secretary, shall adopt rules that authorize the use of spectrum in the covered band identified under paragraph (2)(B) for non-Federal use, shared Federal and non-Federal use, or a combination thereof.(7)Opportunistic use of identified frequencies(A)In generalNot later than 4 years after the date of enactment of this Act, if the President modifies or withdraws assignments under paragraph (4), or if the President accommodates the use described in paragraph (2)(A) without such modification or withdrawal, the Commission, in coordination with the Assistant Secretary, shall allow for the opportunistic use of the frequencies identified under such paragraph before the auction required by paragraph (3) is conducted. Opportunistic use, if such use is inconsistent with the rights of licensees that obtained licenses through such auction, shall cease upon the issuance by the Commission of such licenses.(B)LimitationThe Commission may allow for opportunistic use described in subparagraph (A) only if the President, in consultation with the Assistant Secretary, determines that the primary mission of Federal entities in the covered band will not be compromised by the introduction of devices operating in the covered band.(c)FCC auction authority(1)TerminationSection 309(j)(11) of the Communications Act of 1934 (47 U.S.C. 309(j)(11)) is amended by striking 2025 and all that follows and inserting 2025, and with respect to the electromagnetic spectrum identified under section 2(b)(2)(A) of the Spectrum Innovation Act of 2021, such authority shall expire on the date that is 7 years after the date of enactment of that Act..(2)Spectrum Pipeline Act of 2015The Spectrum Pipeline Act of 2015 (Public Law 114–74; 129 Stat. 621) is amended—(A)in section 1004—(i)in subsection (a), by striking 2022 and inserting 2024; and(ii)in subsection (b)(1), by striking 2022 and inserting 2024; and(B)in section 1006(c)(1), by striking Not later and all that follows through for at least and inserting Not later than January 1, 2024, for at least.(d)Relationship to other law(1)In generalThis section and the amendments made by this section shall apply instead of any other provision of law relating to the covered band that is enacted during the period beginning on September 24, 2021, and ending on January 1, 2022.(2)Rule of constructionFor purposes of paragraph (1), a provision of law that applies both to frequencies in the covered band and to other frequencies may not be construed to relate to the covered band.